El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para formular algunos preceptos doctrinales relativos a la figura del arrendamiento de obras.
*621M
En 1992 Fraya, S.E. (Fraya) obtuvo la adjudicación de una subasta celebrada por la Compañía de Fomento Recreativo (Fomento) para la primera fase de las ampliaciones y mejoras a llevarse a cabo en el Parque Urbano de Loíza. El 6 de noviembre de 1992 Fraya y Fomento suscribieron el contrato correspondiente. Durante el 1994 Fraya, a su vez, suscribió sendas cesiones de crédito(1) con varios subcontratistas, entre ellos Master Concrete Corp. (Master Concrete)(2), mediante las cuales acordaron que los subcontratistas cobrarían su acreencia de Fomento cuando éste desembolsase el diez por ciento (10%) que había retenido al realizar cada pago parcial a Fraya.
El 15 de junio de 1995 Master Concrete entabló una demanda en cobro de dinero contra Fraya, Fomento y Puerto Rican American Insurance Company (PRAICO), la fiadora de Fraya. Alegó que no le habían pagado el hormi-gón que dicha empresa había suplido para la obra referida.(3) El 7 de agosto de 1995 Fraya presentó una de-manda de coparte contra Fomento en la cual reclamó $887,769 en concepto de dinero adeudado por trabajos rea-lizados que aún no se le habían pagado, más los daños que alegadamente sufrió su crédito por la negativa de Fomento a pagar a los subcontratistas las cesiones de crédito correspondientes. Fomento no contestó la demanda y se le anotó la rebeldía. El 30 de agosto de 1996 el Tribunal de Primera Instancia dictó sentencia y declaró sin lugar la *622demanda contra coparte por entender que Fraya no había demostrado que “la obra fue terminada y aceptada ni que la nómina y otros cargos fueron satisfechos”.
Inconforme con el dictamen de instancia, Fraya recurrió al Tribunal de Circuito de Apelaciones. Dicho foro dictó una sentencia el 30 de junio de 1997 mediante la cual re-vocó la determinación del Tribunal de Primera Instancia, y le ordenó a éste que determinase si Fraya había comple-tado la obra y pagado la deuda relativa a la nómina, y si Fomento había aceptado la obra realizada.
En cumplimiento con dicha orden, el Tribunal de Pri-mera Instancia determinó que según el testimonio del so-cio de Fraya, el cual no fue controvertido, Fraya terminó “todos los trabajos objeto del contrato celebrado con la Compañía de Fomento Recreativo”. Concluyó, sin embargo, que no se había presentado evidencia de que la obra hu-biese sido aceptada por Fomento, y que los documentos presentados para establecer el pago que hizo Fraya de las nóminas, los materiales y otros gastos eran insuficientes para acreditarlo. Por lo tanto, declaró sin lugar la de-manda contra coparte.
Fraya acudió otra vez al Tribunal de Circuito de Apela-ciones y alegó, en esencia, que el Tribunal de Primera Ins-tancia había errado al determinar que los documentos so-metidos no eran suficientes para concluir que la obra había sido aceptada y que Fraya había pagado las nóminas, ma-teriales y otros gastos, según lo requería el contrato. El foro apelativo, mediante Sentencia de 26 de agosto de 1998, confirmó el dictamen del foro de instancia, por enten-der que “de acuerdo al contrato suscrito entre las partes, Fraya, S.E. viene obligado a presentarle a Fomento la cer-tificación requerida y establecer la aceptación de la obra y los pagos y gastos satisfechos”.
El 30 de octubre de 1998, Fraya presentó una solicitud de revisión ante nos, en la que hizo los señalamientos de error siguientes:
*623Primer error: Erró el Tribunal al apoyar su decisión en la au-sencia de una aceptación de la obra por parte de Fomento. Segundo error: Erró el Tribunal al implicar que la declaración jurada que sometió Fraya a la compañía fíanzadora de que ha-bía cumplido con el pago de todo lo relacionado al proyecto no tiene validez ante Fomento.
Tercer error: Erró el Tribunal al entender que la carta referente a la segunda fase del proyecto implicaba que Fraya no había completado su obra y que por tal razón no había cumplido con los requisitos señalados. Solicitud de revisión, págs. 4-5.
El 18 de diciembre de 1998, a los fines de evaluar la solicitud de certiorari presentada por Fraya, le concedimos término a Fomento para que explicara por qué no se debía ordenar el pago de la cantidad reclamada por la parte peticionaria.
Considerada la respuesta de Fomento a la orden refe-rida, el 23 de abril de 1999 expedimos el auto de certiorari solicitado por Fraya. El 30 de agosto de 1999 la parte re-currente presentó su alegato, y el 18 de noviembre la parte recurrida presentó el suyo. Con el beneficio de ambas com-parecencias, procedemos a resolver.
h-1 ¡ — i
En esencia, nos toca determinar cuáles son las conse-cuencias jurídicas —para las partes en un contrato de arrendamiento de obras— de la conclusión sustancial de una obra. En particular, debemos resolver si una vez se termina sustancialmente una obra, la negativa del dueño a aceptarla debe repercutir en el derecho del contratista a que se le pague lo que se le adeude al momento. Veamos.
A. Mediante el contrato de arrendamiento de obras, una parte se obliga hacia la otra a ejecutar una obra a cambio de la contraprestación convenida. Art. 1434 del Código Civil, 31 L.P.R.A. see. 4013. Este Tribunal ha definido el contrato de arrendamiento de obras “como esencialmente uno de trabajo, mediante el cual una de las partes *624se encarga de hacer una cosa para la otra, mediante un precio convenido entre ellos. Ahora bien, no hay duda que el contrato de obra es uno de carácter consensual, bilateral y oneroso, cuyos elementos característicos son la obra a realizarse y el precio”. (Citas omitidas.) Constructora Bauzá, Inc. v. García López, 129 D.P.R. 579, 592 (1991). Al arrendamiento de obras se le ha llamado “arrendamiento de industria”, “contrato de empresa”, “contrato de obra” y, más correctamente, según Diez-Picazo, contrato de ejecu-ción de obras. I. Rubio San Román, La responsabilidad civil en la construcción, Ed. Colex, 1987, pág. 55. La tenden-cia generalizada de la doctrina es a emancipar el contrato en cuestión del antiguo molde del arrendamiento, como en un sentido lo hace el propio Código Civil al apartarse de la terminología de arrendador y arrendatario para denomi-nar a las partes del contrato como el “dueño” y el “contratista”. M.A. Del Arco y M. Pons, Derecho de la Construcción, 2da ed., Madrid, Ed. Hesperia, 1980, pág. 20.
El dueño de la obra tiene la obligación fundamental de pagar el precio de ésta en la forma, en la cuantía y en el tiempo convenido. M. Albaladejo, Derecho Civil, 8va ed., Barcelona, Ed. Bosch, 1989, pág. 49. De no haber pacto o costumbre en contrario, el pago deberá hacerse al momento de la entrega de la obra. Art. 1491 del Código Civil, 31 L.P.R.A. see. 4132. El contratista, por su lado, tiene la obligación de realizar y entregar la obra según lo pactado. “El contratista viene obligado a ejecutar la obra conforme a lo convenido en el contrato, a las reglas del arte de la construcción y a los usos o reglas profesionales.” Del Arco y Pons, op. cit., pág. 40. Si el contratista incumple con su deber, el dueño tiene el derecho a pedir la resolución del contrato, aun hecha la obra, si resulta ser tan imperfecta que el dueño se ve impedido de usarla para el fin perseguido. Véase Albaladejo, op. cit., págs. 77-78.
Una vez perfeccionado un contrato de arrendamiento de obras —como en todo tipo de contrato— las par-*625tes están obligadas por lo expresamente pactado y, de in-currir en dolo, negligencia o morosidad en el cumplimiento de sus obligaciones, responden por los daños y perjuicios causados. Arts. 1210 y 1054 del Código Civil, 31 L.P.R.A. secs. 3375 y 3018. Así mismo, si los términos del contrato son claros y no dejan dudas sobre la intención de los con-tratantes, se observará su sentido literal; de lo contrario, prevalecerá la intención evidente de los contratantes. Art. 1233 del Código Civil, 31 L.P.R.A. see. 3471. Ante el incum-plimiento de la otra parte, el perjudicado puede exigir el cumplimiento de la obligación en la forma específicamente debida o la resolución del mismo;(4) solicitar el cumpli-miento mediante la obtención del equivalente económico de la prestación debida y, a la vez, pedir la indemnización de daños y perjuicios resultantes de la repercusión del in-cumplimiento en su patrimonio. J. Puig Brutau, Fundamentos de Derecho Civil, 4ta ed., Barcelona, Ed. Bosch, 1988, T. IV, Vol. 2, pág. 409 y ss.; S.M.C. Const. v. Master Concrete, 143 D.P.R. 221 (1997). El cumplimiento defec-tuoso de la obligación por parte del contratista, no obstante ser la obra útil para su destino, le permite al dueño esgri-mir la exceptio non rite adimpleti contractus y pedir una reducción del precio proporcional a los vicios. Del Arco y Pons, op. cit., págs. 41-43.
B. El contrato tiene fuerza de ley entre las partes, por lo que se debe cumplir según lo pactado. Art. 1044 del Código Civil, 31 L.P.R.A. see. 2994. Para determinar si las partes cumplieron con las obligaciones pactadas en el caso de autos, debemos comenzar por establecer concretamente a qué se obligaron.
Fraya y Fomento suscribieron un “Contrato para la Construcción de Ampliación y Mejoras al Estadio Urbano de Loíza, P.R.”. En el mismo, Fraya se obligó a suplir todos *626los materiales y la mano de obra requeridos para ese pro-yecto
... de acuerdo a las instrucciones, especificaciones técnicas, Condiciones Generales y Suplementarias, planos, addendums, acuerdos de la reunión pre-subasta y carta de propuesta de negociación aceptada, con fecha del 29 de septiembre de 1992, la cual se hace formar parte de este contrato, por la cantidad de un millón doscientos ochenta y seis mil dólares ($1,286,000.00). (Énfasis en el original.)
Las partes también acordaron que se harían pagos par-ciales durante el progreso de la obra en proporción al material suministrado y a la mano de obra ejecutada, de los cuales se retendría el diez por ciento (10%) de cada pago hasta la terminación total de la obra y su aceptación final. La aceptación final del proyecto estaría sujeta al cumpli-miento de todos los requisitos según provistos en las Con-diciones Generales y demás documentos del contrato. Espe-cíficamente se pactó que Fomento no emitiría el pago final hasta que Fraya certificara “que la nómina y todos los des-cuentos legales inherentes a ella han sido satisfechos y que no hay deuda pendiente por este concepto”.
Las referidas Condiciones Generales incorporadas al contrato en cuestión surgen del documento modelo titulado General Conditions of the Contract for Construction, redactado por el American Institute of Architects (AIA), en el cual se especifica, entre otras cosas, el procedimiento para solicitar pagos parciales y el pago final en los arrendamientos de obras.(5) Según este documento, el arquitecto es el representante del dueño en la obra y tiene *627el deber de inspeccionarla. Asimismo, tiene autoridad para rechazar trabajos defectuosos y para determinar cuánto se le debe al contratista. El arquitecto también tiene la facul-tad para aprobar las propuestas del contratista, para au-torizar las órdenes de cambio, y para determinar las fechas de conclusión sustancial y conclusión final de la obra.
En el Art. 8 del documento referido se define la fecha de conclusión sustancial (substantial completion) como el momento en el cual, según certificado por el arquitecto, la obra está lo suficientemente completa como para que el dueño la pueda ocupar o utilizar para el fin perseguido. El Art. 9 dispone que una vez el contratista considera que la obra se encuentra en condiciones de ser aceptada por el dueño, debe preparar un listado de las cosas que quedan por hacer. Si luego de una inspección el arquitecto determina que la obra se completó sustancialmente, entonces éste debe preparar un Certificado de Conclusión Sustancial de la obra en el cual establecerá la fecha de la referida conclusión sustancial, las respectivas responsabilidades del dueño y del contratista en cuanto a la vigilancia de la obra y su mantenimiento, y el tiempo que tiene el contratista para terminar lo que le falta por realizar. Esta certificación del arquitecto se le someterá al dueño de la obra y al contratista para que la aprueben por escrito.
Es menester señalar que en esta etapa del desarrollo de la obra, en la cual ya existe la conclusión sustancial de ésta, el dueño de la misma debe hacer el pago correspondiente, conforme a lo realizado por el contratista. Así lo disponen expresamente las Condiciones Generales del contrato en su Art. 9.8.2.:
Upon Substantial Completion of the Work ... and upon apli-cation by the Contractor ... the Owner shall make payment, reflecting adjustment in retainage, if any, for such work ....
Una vez superada la referida etapa de la conclusión sustancial de la obra, el contratista debe preparar una *628Solicitud de Pago Final, y el arquitecto, luego de realizar la inspección final, debe emitir una Certificación de Pago Final. Una vez se le someten estos documentos, el dueño debe realizar el pago final.
Las Condiciones Generales del contrato además dispo-nen, en el Art. 9, que ni el pago final ni las sumas retenidas serán exigióles hasta que el contratista le entregue al ar-quitecto lo siguiente: una declaración jurada de que se han pagado las nóminas y los materiales de la obra; el consen-timiento de la compañía aseguradora para que se efectúe el pago final, y, si así lo requiere el dueño, cualquier infor-mación que establezca que se ha cumplido con otras obli-gaciones relativas a la obra. Esta disposición del referido Art. 9 equivale a la disposición que existía en el contrato suscrito entre Fraya y Fomento, mencionado antes, que exigía para el pago final que Fraya certificase que la nó-mina y todos los descuentos legales inherentes a la misma se habían pagado. El Art. 9 de las Condiciones Generales sólo añadía aquí la manera específica en que debía reali-zarse dicha certificación.
La conclusión final de la obra, de acuerdo con las Con-diciones Generales, ocurre cuando la obra está terminada por completo y el arquitecto ha emitido un Certificado de Pago Final a tales efectos. En este momento el contratista tiene derecho a que el dueño le pague todas las sumas re-tenidas para corregir deficiencias.(6)
Señalado ya cómo se logra la conclusión sustancial de una obra según los documentos contractuales en cuestión, debemos ahora referirnos a las consecuencias que conlleva llegar a esa etapa del contrato según los documentos aludidos. El logro de la conclusión sustancial de una *629obra tiene efectos jurídicos significativos entre las partes. Cuando la obra se concluye sustancialmente, el contratista tiene derecho a que se le pague el balance de lo adeudado, según el contrato, menos las sumas retenidas para corregir las deficiencias que la obra pueda tener. Además, hay otros efectos: termina el periodo del contrato; comienza la vigen-cia de las garantías a favor del dueño; el dueño corre en-tonces con los riesgos por la pérdida de la obra y tiene la responsabilidad de darle mantenimiento; el peso para pro-bar defectos en la obra lo tiene el dueño, y la resolución del contrato ya no está disponible como remedio. Véase Foster y otros, Construction and Design Law Sec. 18.1 (1991). Para que entren en vigor los aludidos efectos jurídicos de la conclusión sustancial de la obra, no es necesario que ésta haya sido aceptada, ya que constituye una etapa previa a la de la conclusión final:
In most cases, the AIA documents work well to protect the parties’ interests. Upon substantial completion, the contractor is paid, virtually in full, or at least retainage is reduced. The owner is entitled to withhold enough money to complete the punch list. The architect certifies the punch list, so the parties have some certainty about the work that remains to be done. Completion of the punch list is followed by final inspection, which is followed by final payments. Foster y otros, supra, Sec. 18.8(a).
Los tribunales norteamericanos han desarrollado la doctrina del cumplimiento sustancial para determinar los remedios disponibles a las partes cuando ocurre algún in-cumplimiento del contrato de arrendamiento de obras. Conforme a dicha doctrina, existe cumplimiento sustancial cuando se han ejecutado los elementos esenciales que son necesarios para realizar el uso destinado de la obra, de manera tal que hay una gran aproximación al cumpli-miento final. Según la doctrina referida, en tal situación es menester evitar el enriquecimiento injusto que existiría a favor del dueño que recibe una obra sustancialmente ter-minada pero se rehúsa a pagar lo que adeuda de ella. Pre-ceptúa esta doctrina que como el contratista ha incumplido *630al no terminar la obra completamente a satisfacción del dueño, sólo tiene derecho al valor que la obra realizada tenga para el dueño. Por lo general, se determina que hubo cumplimiento sustancial a menos que el trabajo realizado sea completamente inservible para el fin perseguido. El criterio mayormente utilizado para determinar si hubo cumplimiento sustancial es el de la proporción del costo de completar la obra versus el costo total de ésta. El contra-tista que cumple sustancialmente con lo pactado tiene de-recho al pago final menos el costo de reparar las imperfec-ciones de la obra. Véase Foster y otros, supra, Sec. 18.1(a). La doctrina del cumplimiento sustancial, desarrollada en jurisdicciones norteamericanas como una norma de equi-dad, es análoga a lo que se preceptúa en la actualidad en el derecho patrio. El Código Civil de Puerto Rico, así como el de España, no tienen disposiciones expresas que ordenen concretamente qué debe hacerse en casos como el de autos. Sin embargo, en la doctrina civilista, entre los principios generales de las obligaciones, hay figuras que, aplicadas al asunto, conducen a efectos similares a los de la doctrina norteamericana aludida, por lo que no necesitamos ampa-rarnos necesariamente en ésta para atender los casos pertinentes.(7) Nos referimos, por ejemplo, a la defensa que puede invocar un demandado en los casos de cumplimiento defectuoso de las obligaciones bilaterales, conocida como la exceptio non rite adimpleti contractus, mencionada ante-riormente, la cual puede ser invocada por el dueño de una obra ante la pretensión del contratista de que se le pague el precio total de ésta sin que se haya completado finalmente. En la doctrina civilista, el principio de equidad conocido como la exceptio non adimpleti contractus, provee una defensa que permite la desestimación de la acción de reclamación del pago pendiente en casos en los cuales *631existe un incumplimiento esencial de parte del reclamante que afecta sustancialmente la reciprocidad de las obligaciones. Este principio se ha distinguido de su corola-rio, la exceptio non rite adimpleti contractus. Esta puede ser invocada por el demandado en casos de cumplimiento simplemente imperfecto y, en virtud de ella, procede sólo que se reduzca el importe de lo pactado en función del valor del costo de las obras que sean necesarias para lograr el cumplimiento perfecto del contrato. Estima la doctrina ci-vilista, recogida en una sentencia del Tribunal Supremo de España, que en estos casos sería contrario al principio de la buena fe facultar a un demandado a retener el pago del resto total de la prestación que pactó con el contratista, cuando con la retención de sólo una pequeña parte de tal cantidad el dueño puede ser resarcido por las imperfeccio-nes de la obra.
En resumen, pues, es claro que en la doctrina actual del derecho civil nuestro, una vez se ha determinado que la obra fue sustancialmente completada, la aplicación de la defensa referida resultaría —al igual que en la doctrina americana del cumplimiento sustancial— en una “disminución proporcional del precio, en razón a las deformidades o vicios, no obstante ser la obra útil para su destino”. Del Arco y Pons, op. cit., pág. 42.
HH I — I
Pasemos a dilucidar los asuntos concretos ante nos, a la luz de las disposiciones contractuales pertinentes.(8)
Para poder examinar los señalamientos de error de Fraya, debemos determinar en qué etapa de la ejecución *632del contrato de arrendamiento de obras se encontraban las partes. A tales efectos, ¿hubo una conclusión sustancial de la obra en el caso de autos? Es menester comenzar por establecer que el Tribunal de Primera Instancia concluyó “que Fraya terminó todos los trabajos [de construcción] ob-jeto del contrato ...”.(9) Por otro lado, en el documento titu-lado Acuerdos y Estipulaciones para Trámite de Pago de Cesiones —suscrito por Fraya y el Director de Fomento un mes luego de que Fraya entablara la demanda contra co-parte— en el párrafo número seis se dispone lo siguiente:
6. No deberá, bajo ninguna circunstancia, entenderse esta pro-ducción de pago, como la aceptación final del proyecto. Por el contrario, lo que hemos considerado es, según expresamos, evi-tar costos adicionales por motivo de reclamaciones judiciales y en consideración además a que, aunque no hemos terminado la relación contractual, según el documento suscrito el 6 de no-viembre de 1992, entendemos que se ha completado una parte sustancial del proyecto por el cual se contrató a FRAYA S.E., restando solamente la instalación adecuada de una conección (sic) del servicio fluvial. (Énfasis suplido.)(10)
En autos obra, además, una minuta de una reunión en la que estuvieron presentes los representantes de Fraya y Fomento, y los inspectores utilizados por Fomento en la obra referida, en la cual se estableció la fecha de conclusión sustancial y que Fomento proveería la vigilancia desde ese momento en adelante. Se dispuso, además, que el contra-tista prepararía la solicitud de inspección final del proyecto. Aunque esta minuta no es una Certificación de Conclusión Sustancial, el contenido de la misma es mayor-mente lo que requieren las Condiciones Generales para que se emita dicha certificación. Estos documentos apoyan la determinación no controvertida del foro de instancia de que la obra fue terminada por Fraya, y nos permiten con-cluir que las partes habían llegado a la etapa de conclusión *633sustancial del contrato. Es cierto que en este caso no se siguió el trámite sobre el particular estrictamente como lo establecen las Condiciones Generales, en vista de que no consta la solicitud de inspección final preparada por el contratista. Sin embargo, surge de los autos que la obra fue utilizada por el dueño posteriormente, ya que hubo una subasta para la construcción de la segunda fase del proyecto. La obra realizada por Fraya, evidentemente, fue utilizada para el fin perseguido. No puede alegar Fomento, por un lado, que la obra no se terminó y negarse a expedir la Certificación de Conclusión Sustancial y, por el otro lado, continuar con la segunda fase del proyecto, benefi-ciándose del trabajo no retribuido del contratista de la pri-mera fase.
Tanto el Tribunal de Primera Instancia como el Tribunal de Circuito de Apelaciones utilizaron como fundamento para la desestimación de la demanda de autos el hecho de que Fraya no estableció que Fomento hubiese aceptado la obra.(11) Sobre este aspecto debemos subrayar que aunque Fomento niega haber aceptado la obra, sus actos demuestran todo lo contrario: aceptó la responsabilidad de la seguridad del parque una vez determinó que se había concluido sustancialmente la obra; contrató la construcción de la segunda fase; admitió expresamente que sólo faltaba la instalación adecuada de una conexión de servicio pluvial, y no contestó la demanda en cobro de lo adeudado ni compareció a la vista en rebeldía para negar su deber de pagar o esgrimir defensa alguna contra las alegaciones de Fraya. Fomento se ha negado a aceptar la obra “oficial-*634mente”, aunque para todos los efectos prácticos la aceptó hace mucho tiempo. Sobre la recepción tácita de una obra, Del Arco y Pons han expresado lo siguiente:
La doctrina científica suele admitir la recepción tácita, que resulta de hechos y actitudes que suponen, necesariamente, la voluntad de aceptar la obra.
Se mencionan como supuestos de recepción tácita, los si-guientes:
a.— La toma de posesión por el dueño, sin formular protesta ni reserva alguna.
b.— La utilización de las obras.
c.— El pago del precio, cuando se verifique sin reservas. (En-fasis suplido.) Del Arco y Pons, op. cit., pág. 297.
Fomento, al utilizar las obras, dio a entender tácitamente que la aceptaba. No puede negar esa realidad y utilizar como escudo la ausencia de documentos que le correspondía emitir al arquitecto que era su representante. Tampoco podía dejar a Fraya indefinidamente en un limbo contractual.(12) Fomento no realizó acto afirmativo alguno para rechazar la obra, pero sí para aceptarla, aunque no realizó el trámite administrativo para oficializarlo. No po-*635demos penalizar a Fraya por la inactividad de Fomento en este aspecto.
En el caso de autos, como el desembolso del diez por ciento (10%) retenido con cada pago parcial estaba sujeto a la terminación total de la obra y su aceptación final según los términos del contrato, el acreditar oficialmente la acep-tación de la obra era pertinente sólo para determinar si procedía el pago de la partida retenida. Parte de ese dinero retenido ya había sido desembolsado mediante el contrato suscrito entre Fraya y Fomento titulado “Acuerdo y estipu-laciones para trámite de pago de cesiones”, al que nos re-ferimos anteriormente. Como es nuestro criterio que en este caso hubo una aceptación tácita de la obra por parte de Fomento, concluimos que se le debe a Fraya aquella parte de los fondos pactados no pagados que no se necesiten para corregir deficiencias en la obra, conforme a lo dis-puesto en el Art. 9.8.2 de las Condiciones Generales del contrato. Erraron, por lo tanto, los tribunales a quo al fun-damentar su decisión en la ausencia de aceptación de la obra por parte de Fomento. Se cometió el primer error.
IV
Habiendo resuelto que Fraya terminó la obra sustan-cialmente, y que ésta fue aceptada tácitamente por Fo-mento, sólo nos resta determinar si los documentos some-tidos por Fraya eran suficientes para establecer que la nómina y todos los descuentos legales inherentes a la obra habían sido satisfechos. Veamos.
Del expediente surge una declaración jurada del representante de Fraya —de 1ro de mayo de 1995— dirigida a PRAICO, su aseguradora, mediante la cual testimonió que la obra en cuestión había sido definitivamente terminada y que se habían pagado todas las cuentas relativas a materiales. También surge una carta de PRAICO —de 11 de mayo de 1995— por medio de la cual autorizaba a Fo-*636mentó a que le pagara el dinero retenido al contratista, ya que éste había certificado que había pagado la nómina, por lo que la aseguradora se hacía responsable de cualquier reclamación que surgiera a tales efectos de acuerdo con el contrato de fianza suscrito entre las partes.(13) Estos docu-mentos son, precisamente, los que las Condiciones Genera-les referidas requieren que se sometan al dueño de la obra antes del pago final. Estos requisitos existen para prevenir que antes de que el dueño emita el pago final, el contra-tista no le adeude nada a los trabajadores y a los materia-listas, ya que una vez liquidado ese pago, éstos pierden la garantía del Art. 1489 del Código Civil, 31 L.P.R.A. see. 4130.(14) El contrato suscrito entre las partes no especifica de qué manera Fraya debía certificar que la nómina y to-dos los descuentos legales inherentes a la misma habían sido satisfechos. Por lo tanto, Fraya cumplió debidamente con lo acordado al certificar lo requerido de acuerdo con la manera dispuesta en las Condiciones Generales que están incorporadas al contrato. Nótese que al hacer la acredita-ción referida de acuerdo con las Condiciones Generales, se ofrece una doble garantía de que se ha cumplido con la exigencia del contrato, pues si resulta que no es veraz lo acreditado por el contratista, la fiadora responde por ello. En vista de lo anterior, es evidente que el tribunal de ins-tancia erró al determinar que los documentos referidos no constituían “una certificación de Fraya sobre el pago de los salarios de los trabajadores y de las facturas de los mate-*637rialistas”, y al concluir que la certificación se la tenía que presentar Fraya directamente a Fomento. Por las mismas razones, también erró el foro apelativo al confirmar el dic-tamen de instancia. Se cometió el segundo error señalado por la peticionaria.
V
En su tercer señalamiento de error, la parte peticionaria hace alusión al hecho de que el Tribunal de Circuito de Apelaciones entendió que la carta de adjudicación de la segunda fase del proyecto que presentó Fraya “m[á]s que la obra fuera terminada y aceptada por Fomento, infiere que fue otra persona la que completó la obra”. La carta, que en realidad es una notificación de adjudicación de su-basta, dirigida a Fraya como participante de la subasta de la segunda fase, sólo nos permite concluir que Fomento continuó con la segunda fase del proyecto sin liquidar la primera fase. Si se tratase de que la subasta se hizo porque Fomento buscaba otra persona que terminase la obra, no le hubiese permitido a Fraya licitar. Este error también lo cometió el foro recurrido.(15)

>

En resumen, pues, concluimos que bajo los términos del contrato suscrito por las partes, una vez alcanzada la con-clusión sustancial de una obra, el contratista tiene derecho al pago del precio de la obra menos las sumas retenidas para corregir las deficiencias. En este caso, Fraya completó *638sustancialxnente la obra objeto del contrato y Fomento uti-lizó la obra para el fin perseguido sin pagar lo debido. La negativa arbitraria —por parte del dueño— de aceptar ofi-cialmente la obra no puede utilizarse como escudo para evadir la responsabilidad de pagar. Somos conscientes de que, en casos como el de autos, en el cual está involucrado el uso de fondos públicos, las agencias gubernamentales deben actuar rigurosamente para evitar la mala adminis-tración y el derroche. También tienen la responsabilidad de actuar diligentemente y de buena fe con respecto a las obli-gaciones que contraen.
Por los fundamentos antes expuestos, procede que se dicte sentencia para revocar la sentencia del Tribunal de Circuito de Apelaciones de 26 de agosto de 1998 y la del foro de instancia de 30 de agosto de 1996. Se devuelve el caso al Tribunal de Primera Instancia para que, de acuerdo con lo aquí dispuesto y luego de celebrar una vista y pasar prueba a tales efectos, determine la cuantía concreta del pago al cual tiene derecho Fraya.
El Juez Asociado Señor Hernández Denton concurrió con una opinión escrita, a la cual se unió el Juez Asociado Señor Corrada Del Río. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita.
— O —

 Este Tribunal, en IBEC v. Banco Comercial, 117 D.P.R. 371, 376 (1986), dijo que la figura de cesión de crédito ha sido descrita como “ ‘un negocio jurídico cele-brado por el acreedor cedente con otra persona, cesionario, por virtud del cual aquél transmite a éste la titularidad del derecho de “crédito cedido”. L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1979, Vol. 1, pág. 789’ ”.


 Compañía contratada por Fraya, S.E. (Fraya) para suplir el hormigón utili-zado en la obra.


 Posteriormente, la Compañía de Fomento Recreativo (Fomento) le pagó a Master Concrete Corp. (Master Concrete) y el tribunal de instancia ordenó el archivo con peijuicio de la demanda.


 En el supuesto de incumplimiento esencial, puede exigir de acuerdo con el Art. 1077 del Código Civil, 31 L.P.R.A. sec. 3052. Véase Constructora Bauzá, Inc. v. García López, 129 D.P.R. 579 (1991).


 Los términos y las condiciones de este documento han sido reconocidos en la industria de la construcción como el marco que sirve de guía en este tipo de contrato. La mayoría de los proyectos utilizan este documento, cuya primera versión fue pu-blicada en 1911. El uso generalizado de este documento ha dado lugar a que los tribunales hayan tenido la oportunidad de interpretar sus disposiciones en numero-sas ocasiones. “This document is the cornerstone of the construction contract; its significance in the construction industry is comparable to that of the Uniform Commercial Code in commercial sales transactions.” 1 Stein, Construction Law Sec. 3.06[1] (1998).


 Foster y otros, Construction and Design Law Sec. 18.8 (1991), señalan al respecto: “Therefore, final completion is of significance to the contractor only insofar as it allows the contractor to recover payment for the balance of the contract sum represented by the punch list items. The definition of substantial completion implies that these items will be insignificant in relation to the work, and that compensation for them represents a minor amount of the contract sum ....”


 Sobre la adopción de instituciones jurídicas de otros sistemas jurídicos, véanse: Borges v. Registrador, 91 D.P.R. 112, 120 (1964); Dalmau v. Hernández Saldaña, 103 D.P.R. 487, 491 (1975).


 En el caso de autos, Fomento se negó a pagarle a Fraya lo que le adeudaba por la construcción de la obra en cuestión, pero al ser demandado en cobro de dinero no invocó como defensa la exceptio non rite adimpleti contractus. Conforme a los hechos concretos de este caso, resolvemos conforme a las disposiciones contractuales mencionadas antes, en particular los Arts. 8 y 9 de las Condiciones Generales.


 Sentencia del Tribunal de Primera Instancia de 9 de marzo de 1998, pág. 4.


 De la última certificación parcial aprobada (Certificación Núm. 16), surge que la mayoría de los trabajos fueron completados en un 100%.


 El Art. 1490 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 4131, dispone que:
“Cuando se conviniere que la obra se ha de hacer a satisfacción del propietario, se entiende reservada la aprobación, a falta de conformidad, al juicio pericial correspondiente.”
La disposición referida no excluye que la aprobación o conformidad del propie-tario se exprese de manera tácita, según se discute más adelante en el texto de esta opinión. Véase, además, la Sentencia del Tribunal Supremo de España de 28 de junio de 1958 sobre la aprobación tácita de una obra por su dueño.


 Aunque en autos obran cartas de los inspectores de Fomento en los que señalan ciertas deficiencias, todas con excepción de una son posteriores a la de-manda de coparte de Fraya contra Fomento. La existencia de deficiencias no impide el derecho de Fraya a cobrar, aunque tiene el efecto de disminuir la cuantía debida. La conclusión sustancial o final de una obra no equivale a una obra sin defectos. “|L]iteral performance in every detail is unlikely.” Foster y otros, supra, Sec. 18.1(a), citando a Watson Lumber Company v. Guennewig, 226 N.E.2d 270, 280 (1967). Tam-bién encontramos sendas declaraciones juradas de la arquitecta de Fomento y del inspector, posteriores a la demanda de autos, en las que declaran que Fraya no ha finalizado su contrato en el referido parque. Estas declaraciones no fueron presen-tadas ante el foro de instancia, sino que las trajo la parte recurrida en su oposición. En Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 817 (1978), dispusimos: “Y con referencia a una parte demandada en rebeldía —que ha comparecido previamen-te— le cobija el derecho a conocer del señalamiento, asistir a la vista, contrainterro-gar los testigos de la parte demandante, impugnar la cuantía y apelar la sentencia. No renuncia a las defensas de falta de jurisdicción ni de que la demanda no aduce hechos constitutivos de una causa de acción en favor del reclamante.” Al estar en rebeldía por no haber contestado la demanda, Fomento estaba impedido de traer evidencia a menos que fuese para contrainterrogar testigos (lo cual no hizo) o impug-nar la cuantía reclamada. No podemos considerar esta evidencia, a la vez que somos conscientes de que no guarda relación con las actuaciones de Fomento. ¿Por qué no contestó la demanda o presentó esta evidencia en la vista celebrada ante el Tribunal?


 Además, surge una factura de pago de primas al Fondo del Seguro del Estado. Aunque esto no se requiere específicamente en el contrato entre las partes, responde a la siguiente disposición de la Ley del Fondo del Seguro del Estado: “En cada contrato para una obra pública insular o municipal se incluirá en el costo de la obra el montante por primas de seguros de obreros que haya de emplearse en dicha obra y por el Secretario de Transportación y Obras Públicas, el tesorero municipal, o por el funcionario que corresponda del departamento del gobierno, junta, comisión, autoridad, instrumentalidad, corporación pública, negociado o agencia a cuyo cargo esté la obra, se retendrá al contratista esa suma para ser satisfecha al Fondo del Seguro del Estado.” 11 L.P.R.A. see. 2.


 “Los que ponen su trabajo y materiales en una obra ajustada alzadamente por el contratista no tienen acción contra el dueño de ella sino hasta la cantidad que éste adeude a aquél cuando se hace la reclamación.”


 Antes de concluir, debemos atender la alegación de Fomento a los efectos de que como en este caso se trata de una reclamación en cobro de dinero y es una sentencia en rebeldía, el tribunal no podía entrar a determinar que Fomento debía aceptar la obra, ya que éste no era el remedio solicitado por las partes. Entendemos que para determinar si procedía el cobro de dinero, era menester establecer si Fraya había cumplido con sus obligaciones según el contrato de obras y si Fomento había aceptado o no la obra. Realizar estas determinaciones no constituye otorgar un re-medio diferente a lo solicitado originalmente.